          Case 3:17-cv-00309-JWD-SDJ             Document 13        09/23/20 Page 1 of 7




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

CARL JOHNSON (#535210)                                                 CIVIL ACTION

VERSUS

W.S. MCCAIN, ET AL.                                                    NO. 17-309-JWD-SDJ

                                                 AND

CARL JOHNSON (#535210)                                                 CIVIL ACTION

VERSUS

W.S. MCCAIN, ET AL.                                                     NO. 17-325-JWD-SDJ



           ORDER DENYING APPLICATION FOR WRIT OF HABEAS CORPUS

         Before this Court is the application of Petitioner Carl Johnson for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. There is no need for oral argument or for an evidentiary hearing.

For the following reasons, Petitioner’s application is DENIED as untimely.

    I.       Procedural History

         On July 24, 2008, Petitioner was charged via bill of information in the 19th Judicial District

Court for the Parish of East Baton Rouge, State of Louisiana, with four counts of armed robbery.1

On April 6, 2009, in exchange for the State’s dropping one of the counts and agreeing not to file a

habitual offender bill, Petitioner pled guilty to three counts of armed robbery.2 He was sentenced

on the same day to 22 years imprisonment at hard labor without the benefit of parole, probation,

or suspension of sentence.3



1
  17-325, R. Doc. 14-1, p. 56.
2
  17-325, R. Doc. 14-1, p. 60.
3
  17-325, R. Doc. 14-1, p. 60.
                                                   1
         Case 3:17-cv-00309-JWD-SDJ                  Document 13         09/23/20 Page 2 of 7




        Petitioner was appointed appeal counsel through the Louisiana Appellate Project. Appeal

counsel filed a motion for an appeal and subsequently filed a timely brief with the Louisiana First

Circuit Court of Appeal. Appeal counsel’s brief advised the First Circuit that there were no non-

frivolous issues for appeal. On December 31, 2012, the First Circuit affirmed Petitioner’s

conviction.4 Petitioner did not seek further review with the Louisiana Supreme Court.

        Subsequently, on August 8, 2013, Petitioner filed a counseled application for post-

conviction relief in the state trial court.5 Therein, Petitioner asserted that he had received

ineffective assistance of counsel because trial counsel failed to thoroughly investigate his case

before urging him to plead guilty. On December 9, 2014, the trial court denied Petitioner’s

application for post-conviction relief.6 Thereafter, Petitioner filed for review with the First Circuit,

which denied his application on June 22, 2015. Petitioner’s writ of supervisory review in the

Louisiana Supreme Court was denied on the merits on May 20, 2016.7

        On May 11, 2017, Petitioner filed an application for a writ of habeas corpus in the Western

District of Louisiana. One day later, on May 12, 2017, Petitioner filed the same application for a

writ of habeas corpus in this Court.8 On June 6, 2017, the Western District of Louisiana issued an

Order transferring Petitioner’s habeas application to the Middle District of Louisiana.9 On March

13, 2018, this Court issued an Order consolidating both applications under docket 17-309.10 In the

instant application for writ of habeas corpus Petitioner asserts ineffective assistance of counsel as

his only ground for relief.




4
  State v. Johnson, 2012-0811 (La. App. 1 Cir. 12/31/2012), 2012 WL 6738540.
5
  R. Doc. 15, p. 25.
6
  R. Doc. 14-1, p. 21.
7
  R. Doc. 14-2, p.111-112.
8
  17-325, R. Doc. 1.
9
  17-309, R. Doc. 3.
10
   17-309, R. Doc. 5.
                                                      2
            Case 3:17-cv-00309-JWD-SDJ                  Document 13   09/23/20 Page 3 of 7




     II.      Timeliness

           Pursuant to 28 U.S.C. § 2244(d), there is a one-year statute of limitations applicable to

federal habeas corpus claims brought by prisoners in state custody. This limitations period begins

to run on the date upon which the judgment becomes final through the conclusion of direct review

or through the expiration of time for seeking such review.11 If a petitioner stops the direct appeal

process before she has proceeded through all available state courts, “the conviction becomes final

when the time for seeking further direct review in the state court expires.”12 After a petitioner has

proceeded through all stages of direct appellate review in the state courts, the period of direct

review also includes the petitioner’s right to seek discretionary review before the United States

Supreme Court. As a result, after a ruling by the state’s highest court on direct appeal, a petitioner’s

judgment becomes final when the United States Supreme Court issues a decision denying

discretionary review or, if no application for review is made, upon the conclusion of the 90-day

time period for seeking such review.13

           Upon the finality of a petitioner’s conviction, the one-year limitations period for filing a

federal habeas corpus petition commences to run. The federal limitations statute provides,

however, that the time during which a subsequent “properly filed” application for state post-

conviction or other collateral review is thereafter “pending” in the state courts with respect to the

pertinent judgment or claim shall not be counted toward any part of the one-year limitations

period.14 As a corollary to this rule, any time during which there are no properly filed post-

conviction or collateral review proceedings pending before the state courts does count toward the

passage of the one-year period. To be considered “properly filed” for purposes of § 2244(d)(2), an


11
   28 U.S.C. § 2244(d)(1)(A).
12
   See Roberts v. Cockrell, 319 F.3d 690, 694 (5th Cir. 2003).
13
   See id.
14
   28 U.S.C. § 2244(d)(2).
                                                          3
             Case 3:17-cv-00309-JWD-SDJ                   Document 13          09/23/20 Page 4 of 7




application’s delivery and acceptance must be in compliance with the applicable laws and rules

governing filings.15 A state post-conviction relief application is considered to be “pending” (1)

while it is before a state court for review and also (2) during the interval of time after a lower state

court’s disposition of an application (thirty days in the State of Louisiana, unless an allowable

extension is granted) while the petitioner is procedurally authorized by state law to file a timely

application for further appellate review at the next level of state consideration.16

           Petitioner’s conviction became final on January 30, 2013, which was 30 days after the First

Circuit decision affirming his conviction on direct review, and the last day he could have sought

further review with the Louisiana Supreme Court. Approximately 190 days of untolled time

elapsed until Petitioner properly filed his application for post-conviction relief at the 19th Judicial

District Court on August 8, 2013. The statute of limitations remained tolled until the Louisiana

Supreme Court ultimately denied his writ application on May 20, 2016. Approximately 357

untolled days passed until Petitioner filed the instant petition for habeas relief. Accordingly, more

than a year elapsed (547 days) during which Petitioner did not have any properly filed applications

for post-conviction or other collateral review pending before the state courts, and Petitioner’s writ

of habeas corpus in this Court is untimely.

           Having found Petitioner’s application to be untimely, this Court must dismiss the same

pursuant to 28 U.S.C. § 2244(d) unless he can establish that he is entitled statutory tolling of the

limitations period under § 2244(d)(1)(B) B because there was a state-created impediment to timely

filing B or that he is entitled to equitable tolling.




15
     Pace v. DiGuglielmo, 544 U.S. 408, 413 (2005), citing Artuz v. Bennett, 531 U.S. 4, 8 (2000).
16
     Melancon v. Kaylo, 259 F.3d 401, 406 (5th Cir. 2001).
                                                            4
          Case 3:17-cv-00309-JWD-SDJ                  Document 13         09/23/20 Page 5 of 7




        To establish entitlement to statutory tolling under 28 U.S.C. § 2244(d)(1)(B), Petitioner

must show that some state action, in violation of the Constitution or federal law, prevented him

from filing a timely petition.17 Petitioner has made no such showing in this case. Accordingly,

there is no legal or factual basis in the record for a finding that Petitioner is entitled to statutory

tolling under this section.

        Nor is there any basis in the record for equitable tolling in this case. It is the petitioner’s

burden to demonstrate that equitable tolling is warranted.18 The one-year federal limitations period

is subject to equitable tolling only “in rare ands exceptional circumstances.”19 The doctrine of

equitable tolling “applies principally where the plaintiff is actively misled by the defendant about

the cause of action or is prevented in some extraordinary way from asserting his rights.”20

        Generally, a litigant seeking equitable tolling bears the burden of establishing the following

two elements: (1) he has been pursuing his rights diligently, and (2) some extraordinary

circumstance has stood in his way.21 “A petitioner’s failure to satisfy the statute of limitations must

result from external factors beyond his control; delays of the petitioner’s own making do not

qualify.”22 Ignorance of the law, lack of knowledge of filing deadlines, or a temporary denial of

access to research materials or an adequate law library are generally not sufficient to warrant

equitable tolling.23 Further, equitable tolling “is not intended for those who sleep on their rights.”24




17
   See Egerton v. Cockrell, 334 F.3d 433, 436 (5th Cir. 2003).
18
   Hardy v. Quarterman, 577 F.3d 596, 598 (5th Cir. 2009).
19
   See United States v. Patterson, 211 F.3d 927, 928 (5th Cir. 2000).
20
   Coleman v. Johnson, 184 F.3d 398, 402 (5th Cir. 1999), abrogated on other grounds by Richards v. Thaler, 710
F.3d 573, 578-79 (5th Cir. 2013).
21
   Pace, 544 U.S. at 418.
22
   Id. quoting In re Wilson, 442 F.3d 872, 875 (5th Cir. 2006).
23
   Tate v. Parker, 439 F. App’x. 375, 376 (5th Cir. 2011) citing Felder v. Johnson, 204 F.3d 168, 171-72 (5th Cir.
2000) and Scott v. Johnson, 227 F.3d 260, 263 & n. 3 (5th Cir. 2000).
24
   Manning v. Epps, 688 F.3d 177, 184 (5th Cir. 2012).
                                                        5
             Case 3:17-cv-00309-JWD-SDJ                  Document 13           09/23/20 Page 6 of 7




Thus, a federal habeas petitioner is required to act with diligence25 and alacrity both during the

period allowed for the filing of state post-conviction review proceedings and after the denial

thereof by the state appellate courts.26

            Here, Petitioner has not made any arguments regarding equitable tolling. Even if Petitioner

sought to be relieved of the untimeliness of his habeas petition through equitable tolling, it appears

Petitioner was merely unknowledgeable about the applicable statute of limitations. As mentioned,

ignorance of the law and lack of knowledge of filing deadlines is not an excuse and not considered

an extraordinary circumstance.

            Accordingly, equitable tolling is not warranted in this matter, and Petitioner’s untimely

application for habeas corpus relief should be dismissed.

     III.      Certificate of Appealability

            Should Petitioner pursue an appeal, a certificate of appealability will also be denied. An

appeal may not be taken to the court of appeals from a final order in a habeas corpus proceeding

“unless a circuit justice or judge issues a certificate of appealability.”27 Although Petitioner has

not yet filed a Notice of Appeal herein, the Court may address whether he would be entitled to a

certificate of appealability.28 A certificate of appealability may issue only if a habeas petitioner

has made a substantial showing of the denial of a constitutional right.29 In cases where the Court

has rejected a petitioner’s constitutional claims on procedural grounds, a petitioner must

demonstrate that “jurists of reason would find it debatable whether the petition states a valid claim




25
   “The diligence required for equitable tolling purposes is reasonable diligence, . . . not maximum feasible diligence,”
and equitable tolling decisions must be made on a case by case basis. Holland v. Florida, 560 U.S. 631, 649-50, 653
(2010) (internal quotation marks omitted).
26
   See Ramos v. Director, at *4 (E.D. Tex. Mar. 1, 2010), 2010 WL 774986.
27
   28 U.S.C. § 2253(c)(1)(A).
28
   See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000).
29
   28 U.S.C. § 2253(c)(2).
                                                           6
              Case 3:17-cv-00309-JWD-SDJ                 Document 13   09/23/20 Page 7 of 7




of a denial of constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.”30 In the instant case, reasonable jurists would

not debate the denial of Petitioner’s application or the correctness of the procedural ruling.

Accordingly, if Petitioner seeks to pursue an appeal in this case, a certificate of appealability will

be denied.

       IV.      Conclusion

             For the reasons set forth herein, Petitioner’s application for habeas corpus relief is

DENIED as untimely and that this proceeding is DISMISSED WITH PREJUDICE.

             If Petitioner seeks to pursue an appeal in this case, a certificate of appealability will be

denied.

             Signed in Baton Rouge, Louisiana, on September 22, 2020.



                                                                  S
                                                          JUDGE JOHN W. deGRAVELLES
                                                          UNITED STATES DISTRICT COURT
                                                          MIDDLE DISTRICT OF LOUISIANA




30
     Ruiz v. Quarterman, 460 F.3d 638, 642 (5th Cir. 2006).
                                                              7
